Citation Nr: 0502040	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  95-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for L5 spondylosis, prior to October 3, 2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5 spondylosis, from October 3, 2000.

3.  Entitlement to an initial compensable evaluation for 
right knee patella femoral syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1993.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1993 rating determination by the Waco, Texas, 
Regional Office (RO).

In a July 2001 decision, the Board granted an initial 
evaluation of 40 percent for L5 spondylosis prior to October 
3, 2000, and denied a rating in excess of 10 percent for the 
same disability commencing October 3, 2000.  The decision 
also denied an initial compensable evaluation for right knee 
patella femoral syndrome.  The veteran appealed the denial of 
this claim to the United States Court of Appeal for Veterans 
Claims. 

A Joint Motion to Remand the Board's Decision and Stay 
Further Proceeding was filed in April 2002.  An April 2002 
Court Order granted the joint motion and vacated that part of 
the Board's decision which denied an initial disability 
rating in excess of 40 percent for L5 spondylosis prior to 
October 3, 2000; an initial disability rating in excess of 10 
percent for L5 spondylosis from October 3, 2000; and an 
initial compensable evaluation for right knee patella femoral 
syndrome.  

In current status the case returns to the Board following the 
completion of development made pursuant to its November 2002 
remand.



FINDINGS OF FACT

1.  From April 6, 1993, to October 2, 2000, the veteran's L5 
spondylolysis was manifested primarily by complaints of low 
back pain and marked limitation of motion in forward flexion.

2.  During the period from October 3, 2000, to July 14, 2003 
the veteran's L5 spondylolysis was manifested by chronic pain 
and slight limitation of motion, with no evidence of 
additional functional loss due to pain or other pathology.

3.  For the period since July 15, 2003, the veteran's L5 
spondylolysis is primarily manifested by chronic pain and 
moderate limitation of motion, with no evidence of additional 
functional loss due to pain or other pathology.

4.  The veteran's right knee disability is manifested 
primarily by complaints of pain; there is no objective 
evidence of instability or painful motion.  There is no X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  From April 6, 1993, to October 2, 2000, the criteria for 
an initial disability rating in excess of 40 percent, for L5 
spondylolysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).

2.  For the period from October 3, 2000, to July 14, 2003, 
the criteria for a rating in excess of 10 percent for L5 
spondylolysis were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 
5292 and 5295 (2002).

3.  For the period since July 15, 2003, the criteria for a 20 
percent disability rating, and no more, for L5 spondylolysis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §  4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243; (effective September 26, 2003).

4.  The criteria for an initial compensable evaluation for 
right knee patella femoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In April 1993, the veteran requested service connection for 
low back pain with spasm and chronic right knee pain.  A 
rating action in September 1993 granted service connection 
for both disabilities.  The veteran filed a timely appeal.  
All of these events occurred many years prior to the 
effective date of VCAA.  In December 2002, the RO, by letter, 
informed the veteran of the requirements of VCAA.  In 
supplemental statements of the case, dated in August 2003 and 
October 2003, the veteran was provided with the applicable 
law and regulations regarding VCAA.  Under the circumstances, 
the Board finds that there has been substantial compliance 
with Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  

Laws and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA' s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by  VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  In August 2003 and October 2003, VA provided the 
veteran was the new regulatory criteria used for the 
evaluation of disease and injuries of the spine.  This change 
revises the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated under.  See also 67 Fed. Reg. 54,345 (August 22, 2002), 
effective September 23, 2002 ("Interim" IVDS regulations, 
providing 2 prong test for evaluating IVDS based either on 
acute or chronic symptomatology picture, replaced by 68 Fed. 
Reg. 51,454, providing different 2-prong test).  Because the 
veteran has never been diagnosed with IVDS, and because his 
neurological examination was repeatedly negative, the interim 
regulations at 67 Fed. Reg. 54,345 are not for consideration 
in the instant case.

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent rating and moderate 
limitation of motion warrants a 20 percent rating.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (2002).

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating will be assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. 

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

Factual Background

The veteran's service medical records show that he was 
evaluated for right knee pain in October 1990, following an 
injury while playing football.  In December 1990, he was 
again evaluated for right knee pain.  The diagnosis was right 
knee femoral patella syndrome.  A January 1991 treatment 
record indicates a diagnosis of chronic retropatellar pain, 
rule out bursitis.  He again complained of right knee pain in 
June 1991.  Later that month, the veteran was seen for 
complaints of back pain, thought to be a muscle strain. He 
was seen in February 1992 for complaints of back pain.  He 
was put on profile for his low back pain and his profile was 
updated in March 1992. An October 1992 Medical Evaluation 
Board (MEB) report shows diagnoses of L5 bilateral 
spondylolysis, chronic intermittent nonradiating low back 
pain and right knee patellofemoral pain syndrome.  It found 
that the veteran was unable to do activities required of his 
military occupational specialty and he was placed on 
permanent profile.  The MEB recommended that the veteran be 
separated from service due to his disabilities.  A physical 
evaluation board recommended and approved the veteran's 
separation from service in January 1993.  In February 1993, 
he complained of low back pain radiating into his right 
buttock; however, no objective evidence of radiculopathy was 
found.

During a June 1993 VA general medical examination, the 
veteran gave a history of low back pain since a hard march in 
February 1992, and right knee pain since 1987.  He complained 
of pain in the back of his knee, particularly when it had 
been immobile for a half-hour or more.  Examination indicated 
that the veteran walked with a right limp.  His spine was 
well aligned and he was able to fully squat and arise from a 
squat.  Active low back flexion was to 30 degrees with poor 
progression of the spine and complaints of right sacroiliac 
joint pain.  There was tenderness to palpation over the right 
sacroiliac and right straight leg raising testing to 30 
degrees produced low back pain.  Goldthwaite's sign was 
negative, bilaterally.  Active right knee flexion was to 130 
degrees and active extension was to 20 degrees.  There was 
tenderness on the patellar tendon when the right knee was 
pushed.  X-ray studies of the back revealed sacralization of 
L5 with spina bifida occulta.  The X-ray studies of the right 
knee were normal.  The diagnoses were lumbosacral strain and 
right knee strain.

During his July 1997 Travel Board hearing before the 
undersigned, the veteran testified that his back disability 
had worsened since his last VA examination.  He complained of 
pain with any kind of strenuous activity, occurring several 
times a week in the lower part of his back, underneath his 
hipbone.  He was told to limit the amount of weight he lifted 
to 40 pounds because of his back disability.  Prolonged 
sitting aggravated his back pain and he believed he had 
limited forward flexion in his low back.  His mother, a 
chiropractor, manipulated his back for him.  He experienced 
right knee pain approximately once a week, usually lasting a 
day at a time.  His right knee swelled if he ran and he had 
clicking and popping in the joint.  He did not take any 
medication for his right knee pain and his mother treated him 
with manipulation.  He reported being able to climb four 
flights of stairs and walk two miles before experiencing knee 
problems.  His pain was underneath the kneecap and he had 
swelling in the rear of the knee.  Sometimes the pain made 
him limp and he was able to demonstrate crepitus at the 
hearing.  He denied wearing a back brace, claiming it caused 
more problems and stated that he tried to do only things that 
would not aggravate his problems.  He reported experiencing 
back spasms.

An October 3, 2000, VA orthopedic examination report 
indicates the veteran complained of right knee and low back 
pain.  He was observed walking with a normal gait.  
Examination revealed a right knee joint with range of motion 
from 0 to 140 degrees.  The patella was freely moveable.  
Regarding the back, straight and cross leg examinations were 
negative.  He was able to sit up with his legs fully 
extended.  Low back flexion was to 85 degrees before 
experiencing pain.  Low back range of motion was otherwise 
full.  There was no evidence of muscle spasm and there was no 
other indication of pain.  X-ray studies of the back and 
right knee were normal.  The examiner concluded that there 
was no demonstrable pathology in either the veteran's right 
knee or back.

The veteran underwent VA examination more recently in July 
2003.  The veteran reported that he was currently employed 
but had trouble keeping certain jobs that require activity.  
He complained that he cannot sit or stand for prolonged 
periods.  He described the pain as a finger pressing on the 
L5 area and that this is present throughout the day, but 
overexertion makes the pain more significant.  He has had 
medical treatment for his back and part of that was carried 
out by his mother who is a chiropractor.  He has not received 
recent treatment from her.  The veteran did seek to have one 
consult by a private physician, but stated it did not work 
out satisfactorily and was too expensive.  When asked about 
other activities, the veteran stated he could mow the yard 
and work in his flowerbed, but pays for it later.  

On examination of the back, the veteran stood without 
abnormal curvatures.  He was concerned that he had some 
drooping of his right shoulder and flaring of the scapula, 
but that was not identified on examination.  However the 
right shoulder may rest slightly lower than his left.  This 
was not considered a definite abnormality.  He could flex 
forward to 45 degrees, and then had low back pain; he could 
further flex to 60 degrees with pain.  He could side tilt 20 
degrees in either direction and extend 15 degrees.  He had 
discomfort  at those limits.  Knee and ankle jerks were 2+ 
and symmetrical.  Hips had full range of motion though full 
hip flexion on the right side seemed to cause more noticeable 
back pain.  Straight leg raising on the left was to 70 
degrees and caused hamstring tension.  Pedal pulses were 
present.  

The knee has also continued to be symptomatic.  The veteran 
believed that when his back pain is worse his knee tended to 
start up.  However, there was no suggestion that the knee was 
a referred pain from the back in that knee pain was localized 
to the medial parapatellar region.  It did not seem to be 
part of a more extended pain pattern in the thigh or leg.  He 
has had no paresthesias in his leg.  As far as activity 
impairment is concerned because of the knee,  he has given up 
playing basketball and other sports activity.  Examination of 
the knee shows good alignment.  Collateral and cruciate 
ligaments were stable and the patella was stable.  There was 
some pain on patella compression and there was some patella 
crepitus.  There was no McMurray's sign.  Motion was 0 to 135 
degrees.  The knee was not swollen.  

The examiner found no evidence of functional loss due to 
weakness, excess fatigability or incoordination of the spine 
or the right knee.  Rather the veteran's limitations were due 
to pain.  He reported weekly flare-ups and occasionally will 
lie down and rest.  If he uses his back over a period of time 
he could expect to have more symptoms and increase the 
likelihood of having a flare-up.  X-rays showed spondylosis 
of L5 of the lumbar spine and a normal right knee.  

Evaluation in excess of 40 percent prior to October 3, 2000

From April 6, 1993, to October 2, 2000, the veteran was 
receiving the maximum evaluation available under Diagnostic 
Code 5295, which was 40 percent.  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71.  In this case there was no 
evidence of muscle spasm with forward bending or loss of 
lateral spine motion prior to October 3, 2000.  Although, the 
June 1993 examination report did show marked limitation of 
forward bending with poor progression of the spine, there was 
no evidence of listing of the whole spine, loss of lateral 
motion or any indication of a positive Goldwaithe's sign.  

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 and 5289 for ankylosis of the 
spine and under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome, these Diagnostic Codes are not 
applicable to this case.  With respect to Diagnostic Codes 
5286 and 5289, ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An 
evaluation in excess of 40 percent for the veteran's 
disability is not warranted under Diagnostic Codes 5285 and 
5293 because the veteran's service-connected disability has 
not been shown to result in vertebral fracture with 
demonstrable deformity or intervertebral disc syndrome.  The 
Board would also normally consider Diagnostic Code 5292.  
However, the veteran is already receiving the maximum benefit 
to which he would be entitled under that Diagnostic Code and 
additional analysis is therefore not necessary.  

The Board has also considered the evidence of painful motion 
and functional impairment of the thoracic spine.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran is currently at the maximum 
evaluation for L5 spondylosis under Diagnostic Code 5295 and, 
even with painful motion and functional impairment, a higher 
evaluation is not available under Diagnostic Code 5295.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In sum, the only diagnostic codes pertaining to spinal 
disorders that provide schedular ratings higher than 40 
percent do not apply to the veteran's service-connected 
disorder because he does not have those conditions.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's L5 spondylosis.  Although the Board sympathizes 
with the veteran's difficulties due to his low back disorder, 
the Board is constrained to abide by VA regulations.  Without 
ankylosis of the lumbar spine or intervertebral disc 
syndrome, or residuals of a fracture of the vertebra 
requiring the use of a neck brace, he simply is not entitled 
to a schedular disability rating higher than 40 percent prior 
to October 3, 2000.  The veteran does not meet these 
criteria, and there is no reasonable doubt on this matter 
that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

Moreover, there is no competent evidence of record, which 
indicates that prior to October 3, 2000, the veteran's L5 
spondylosis had caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

Evaluation in excess of 10 percent since October 3, 2000

Review of the veteran's record as of October 3, 2000 reveals 
very little clinical data to support more than minimal 
symptomatology associated with the veteran's L5 spondylosis.  
During VA examination at that time his primary symptom was 
pain.  There was no evidence of muscle spasm or loss of 
lateral spine motion.  Moreover, the veteran had only slight 
limitation of forward flexion.  The objective evidence 
indicated no demonstrable pathology in his back.  It is 
apparent that he was assigned a 10 percent rating for 
characteristic pain on motion under Diagnostic Code 5295, as 
of the date of the VA examination.  

It was on VA physical examination on July 15, 2003 that 
clinical findings approximating the assignment of a 20 
percent rating are noted.  At the time the examiner reported 
that forward flexion of the lumbar spine was limited to 45 to 
60 degrees by pain.  These medical findings reflect range of 
motion deficits that come close to the requirements for a 20 
percent rating under Diagnostic Code 5292.  Therefore and 
resolving any doubt in favor of the veteran, the Board finds 
that, beginning July 15, 2003, the veteran had moderate 
limitation of motion level, therefore a 20 percent disability 
evaluation is in order under Diagnostic Code 5292.  See 
38 C.F.R. §§ 3.102, 4.7, 4.71.  

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion ) 
is clearly due to his pain, as it is the chief factor, which 
prevents further movement.  However, there is no evidence 
that pain produces any greater disability than that which has 
already been considered in assigning a 20 percent evaluation.  
Although the veteran complains of lack of endurance and 
excess fatigability of the lumbar spine, the weight of the 
objective evidence does not support such complaints.  The 
veteran's low back disability has not been shown, during an 
exacerbation of symptoms, to result in muscle atrophy, 
decreased strength, lack of normal endurance, incoordination, 
deformity, heat, discoloration, or swelling.  His low back 
disability was not shown to preclude ambulation or 
performance of other daily activities and functions, albeit 
these activities are limited by his back pain as contemplated 
by the ratings in effect.  It is the Board's opinion that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected L5 spondylosis are fully contemplated by 
the 10 percent rating from October 3, 2003, through July 14, 
2003, or a 20 percent rating on and after July 15, 2003t.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board has also considered the applicability of other 
diagnostic codes for rating the service-connected lumbar 
spine disability and notes that there is no objective 
evidence of ankylosis of the spine, intervertebral disc 
syndrome or vertebral fracture with demonstrable deformity.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 and 5289, 
5293.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected low back disorder is more 
disabling than currently rated.  However, as a layperson, he 
is not competent to make medical determinations.  See e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence of record does not show a level of 
impairment to warrant higher ratings for any period in 
question.  The Board does not find that the evidence shows 
greater impairment than is recognized by 40 percent rating 
from April 6, 2993 through October 2, 2000; 10 percent rating 
from October 3, 2003 through July 14, 2003, or a 20 percent 
rating on and after July 15, 2003.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Compensable Evaluation for the Right Knee

The veteran is currently assigned a noncompensable evaluation 
for his right knee patella femoral syndrome.  Under 
Diagnostic Code 5257, a 10 percent rating is in order when 
there is slight disability from recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
assigned when there is moderate disability.  An evaluation of 
30 percent requires severe impairment, including recurrent 
subluxation or lateral instability  of the knee.  38 C.F.R. 
§ 4.71 (2004).  In every instance where the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

The Board has considered the veteran's current noncompensable 
rating based upon instability.  Since the claim was filed in 
1993, the veteran's complaints of pain appear to have 
remained essentially unchanged, and these complaints are 
clearly referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right knee 
disability.  

There are no abnormalities shown by the medical evidence.  
The veteran's range of motion, while impaired, was only 
slightly so.  Essentially, there are few abnormal findings to 
support a conclusion that the veteran had any more than 
slight impairment of the right knee and evidence of crepitus.  
In the absence of symptoms of subluxation or lateral 
instability, and with due consideration to the provisions of 
38 C.F.R. § 4.7, a compensable evaluation under Diagnostic 
Code 5257 is not warranted.

There are other diagnostic codes for evaluating the knee.  
However, these diagnostic codes are factually inapplicable in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), and Diagnostic Code 5262 (impairment 
of the tibia and fibula).  In addition Diagnostic Code 5260 
(limitation of leg flexion), and Diagnostic Code 5261 
(limitation of leg extension), are not factually applicable 
because the slight limitation of motion shown during VA 
examinations in 1993, 2000 and 2003 is not to a compensable 
degree under these codes.  The Board will therefore evaluate 
the claim under Diagnostic Code 5257.  Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In this case, however, while the veteran has complained of 
pain associated with his right knee, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  While he subjectively 
complained of right knee pain, the pathology and objective 
observations of the veteran's behavior during VA examinations 
do not satisfy the requirements for a higher evaluation.  The 
Board acknowledges the subjective complaints of right knee 
pain occurring once a week.  However, considering these 
factors in conjunction with the objective evidence that 
consistently shows slight, if any, limitation of motion, as 
well as no ligamentous laxity or subluxation, but does show 
right knee tenderness and crepitus, the Board finds that the 
preponderance of the evidence is against a compensable 
disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
(Board need not assign a separate rating for functional loss 
due to pain or weakness when the diagnostic code is not 
predicated on range of motion); Spurgeon v. Brown, 10 Vet. 
App. 194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding application of the regulation).

The Board has considered whether a "staged" rating is 
appropriate for the veteran's right knee disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  Moreover, 
the Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's right knee 
patella femoral syndrome has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.

The preponderance of the evidence is against the veteran's 
claim for compensable rating for a right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

1.  Entitlement to an evaluation in excess of 40 percent for 
L5 spondylosis from April 6, 1993 to October 2, 2000, is 
denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
L5 spondylosis from October 3, 2000 to July 14, 2003, is 
denied.

3.  From July 15, 2003, entitlement to a 20 percent rating, 
but no more, for L5 spondylosis is granted subject to the law 
and regulations governing the award of monetary benefits.

4.  Entitlement to a compensable evaluation for right knee 
patella femoral syndrome is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


